Title: To James Madison from Nathaniel Macon, 23 February 1804 (Abstract)
From: Macon, Nathaniel
To: Madison, James


23 February 1804, Washington. “I am directed by the House of Representatives to transmit you the enclosed report of a select Committee, together with the papers which accompany the same. Permit me to ask you whether you some time since received from me the act of Ohio ratifying the proposed amendment to the constitution of the U. S.”
 

   
   RC (DNA: RG 11, U.S. Documents Having Legal Effect, Ratified Amendments). 1 p. A note on the verso in Wagner’s hand reads: “The Resolution passed on the 22 Feby. 1804. / 24 Feby 1804 sent the resolution & accompanying papers to the Prussian Consul at Charleston (S. C).” Enclosures not found, but see n. 1.



   
   JM’s 24 Feb. 1804 reply (see n. 3, below) indicates that Macon enclosed a 22 Feb. 1804 resolution of the House of Representatives and a committee report on several communications of 25 May 1803 received from the council of directors of the city of Memel, East Prussia, stating that Carl Melville of that place, who had moved to Charleston, South Carolina, in 1799 and was indebted to the council for two bills of exchange amounting to 24,709 florins, was believed to have died wealthy “some time ago.” The directors asked Congress to provide them with “such information as the nature of the case will admit,” offering “a reciprocation of services.” The House resolved that the letters be transmitted to JM with a request that he forward them to the Prussian consul at Charleston (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 940, 1043). On 29 June 1804 the directors wrote again, enclosing supporting documents for the claim of the local comptroller against Melville (William Lambert to Jacob Wagner, 5 Nov. 1804; Lambert to JM, 11 Jan. 1805 [DNA: RG 59, ML]).



   
   Filed with this letter are a transcription (1 p.) signed by John Beckley of the 16 Jan. 1804 House resolution that Macon be requested to transmit to JM “the letter from Edward Tiffin, governor of the state of Ohio, inclosing a certified copy of an act of the legislature thereof, declaring the assent of the said legislature” to the Twelfth Amendment; Edward Tiffin to the Speaker of the House of Representatives, 2 Jan. 1804 (1 p.), covering a certified copy of the act of ratification of the Ohio legislature (3 pp.); and a copy of the 30 Dec. 1803 resolution of that legislature (1 p.) that the act be transmitted to the Speaker of the House.



   
   On 24 Feb. 1804 JM replied: “Yesterday I had the honor to receive with your letter of the same day, the report of a select Committe[e] on the communication of the Council of Directors of Memil to Congress, together with the papers accompanying the same, and shall pay attention to the execution of the resolution of the House of Representatives passed thereon. I avail myself of this occasion to signify the receipt from you of the act of Ohio ratifying the proposed amendment to the Constitution of the United States” (DNA: RG 59, DL, vol. 14; 2 pp.).


